HIGGINBOTHAM, Circuit Judge:
Matthus M. West sued his former employer for sex and age discrimination. More than seven months after West filed suit, the Civil Rights Act of 1991 became effective. West moved for a jury trial on his sex discrimination claim. The district court denied that motion, but allowed this interlocutory appeal pursuant to 28 U.S.C. § 1292(b) to determine whether the Act’s jury trial and compensatory damage provisions apply retroactively to West’s claim, 788 F.Supp. 897. They do not. See Landgraf v. USI Film Products, — U.S.-, 114 S.Ct. 1483, 128 L.Ed.2d 229 (1994).
AFFIRMED.